Detailed Action
This action is based on Applicant's remarks/arguments received on 01/28/2022.  Applicant amended claims 1, 12 and 18 and presented claims 1-23 for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kung, Pub. No.: US 2016/0308963 (Kung), in view of Curbera et al., Pub. No.: US 2018/0082024 (Curbera) and further in view of Bauer et al., Patent Num: 5,926,816 (Bauer)

Claim 1.	Kung teaches:
	A system for propagating an identity state change set about shared identities comprising:
a plurality of systems of record (SORs) operating autonomously based upon different database structures; (¶¶ 4, 6, 17, 56, data records related to tenants in a multi-tenant system and data records related to particular external service provider systems are synchronized; ¶ 25, wherein translating change data “relevant to its associated service provider system 122 to the format and protocol suitable for the service provider system 122” indicates that SORs operating autonomously using different database structures)
a management server comprising a processor and associated memory and cooperating with the plurality of SORs to detect discrete Create-Retrieve-Update-Delete (CRUD) operations on a given SOR related to at least one shared identity to generate an identity state change set corresponding to a current state of the at least one shared identity, (¶¶ 27-28, 30, 33, 56  change data/ discrete Create-Retrieve-Update-Delete from transactional database is captured and logged as at least one shared identity to be synchronized with at least one provider data. Note that a shared identity, based on Spec. ¶ 40, is interpreted as any unit of information to be shared with SORs)
transact the identity state change set, with associated metadata, to a distributed long-term storage as a current transaction, (¶ 23, logged changes are kept based on a retention policy and associated with a relevancy filter/metadata)
propagate the identity state change set and associated metadata to replicate the current state of the at least one shared identity as of the current transaction to at least one domain cache instance, and (¶¶ 25-26, 36, at least one domain cache instance is the change data relevant to a particular SOR/service provider; “the aggregate relevant change-data processor 116 may identify and store only the change-data that is relevant to the service provider systems 122” for synchronization)
automatically synchronize the current state of the at least one shared identity across the plurality of SORs from the at least one domain cache instance. (¶¶ 25-26, 36, the relevant changed data/at least one shared identity is synchronized relevant provider systems)
Kong did not specifically disclose an immutable long-term storage
Curbera teaches an immutable long-term storage. (¶ 6, “the ledger storage system implements a blockchain methodology for storing the history of transactions. The blockchain methodology provides an immutable record of the transactions”; ¶¶ 13-14, 23, 25, “Secure distributed ledger technologies such as blockchain, where identical and tamper-proof copies of the ledger are maintained but a number of independent parties, provide a higher level of trust than single 'trusted third party' solutions, assuring patients and providers that they will receive and can act on valid, secure, fully trusted information)
Kong disclosed maintaining a log in a storage based on a retention policy. Kong, ¶¶ 23, 33, 36-37, 39. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing an immutable long-term storage because doing so would further increase usability of Kong by using blockchain methodology for storing change log and keeping stored log unchanged and secure over time.
Kong and Curbera did not specifically disclose: 
identify when a discrepancy exists between SORs for the at least one shared identity based upon the at least one domain cache instance and the identity state change set, and automatically synchronize the current state of the at least one shared identity locally across the plurality of SORs from the at least one domain cache instance when the discrepancy does not exist, and create a data reconciliation workflow for the identity state change set when the discrepancy does exist.
Bauer teaches:
identify when a discrepancy exists between SORs for the at least one shared identity based upon the at least one domain cache instance and the identity state change set, and automatically synchronize the current state of the at least one shared identity locally across the plurality of SORs from the at least one domain cache instance when the discrepancy does not exist, and create a data reconciliation workflow for the identity state change set when the discrepancy does exist. (wherein change data is synchronized among autonomous heterogeneous databases and when there is a conflict/discrepancy in changed data the synchronization is performed after resolving the conflict: col. 1, ll. 59-64, “The database synchronizer is a general purpose system which accommodates heterogeneous computers and databases”; col. 6, ll. 39-50; col. 7, ll. 39-52, “During the synchronization process, database modifications are propagated in both directions and conflicts are detected and resolved so that data can be shared among a plurality of nodes”; col. 10, l. 34-col. 11, l. 22, “If a conflict is detected…then the server node 10 performs processing steps to resolve the conflict at step 220… If the conflict cannot be resolved in this automatic fashion, it must be resolved manually”) 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing an identify when a discrepancy exists between SORs for the at least one shared identity based upon the at least one domain cache instance and the identity state change set, and automatically synchronize the current state of the at least one shared identity locally across the plurality of SORs from the at least one domain cache instance when the discrepancy does not exist, and create a data reconciliation workflow for the identity state change set when the discrepancy does exist because doing so would further increase usability of Kong as modified by detecting a conflict in change data and resolving the conflict before synchronizing data to heterogeneous databases.

Claim 12.	Kung teaches:
A management server for use with a plurality of systems of record (SORs) operating autonomously based upon different database structures and comprising: a processor and associated memory configured to cooperate with the plurality of SORs to
a plurality of systems of record (SORs); (¶¶ 4, 6, 17, 56, data records related to tenants in a multi-tenant system and data records related to particular external service provider systems are synchronized;  ¶ 25, wherein translating change data “relevant to its associated service provider system 122 to the format and protocol suitable for the service provider system 122” indicates that SORs operating autonomously using different database structures)
detect discrete Create-Retrieve-Update-Delete (CRUD) operations on a given SOR related to at least one shared identity to generate an identity state change set corresponding to a current state of the at least one shared identity, (¶¶ 27-28, 30, 33  change data/ discrete Create-Retrieve-Update-Delete from transactional database is captured and logged as at least one shared identity to be synchronized with at least one provider data. Note that a shared identity, based on Spec. ¶ 40, is interpreted as any unit of information to be shared with SORs)
transact the identity state change set, with associated metadata, to a distributed long-term storage as a current transaction, (¶ 23, logged changes are kept based on a retention policy and associated with a relevancy filter/metadata)
propagate the identity state change set and associated metadata to replicate the current state of the at least one shared identity as of the current transaction to at least one domain cache instance, (¶¶ 25, 36, relevant change data is aggregated in the aggregated relevant change-data log as the current transaction related to at least one provider system and stored / at least one domain cache instance) 
automatically synchronize the current state of the at least one shared identity locally across the plurality of SORs from the at least one domain cache instance. (¶ 26, the changed data/at least one shared identity is synchronized with at least one provider system)
Kong did not specifically disclose an immutable long-term storage
Curbera teaches an immutable long-term storage. (¶ 6, “the ledger storage system implements a blockchain methodology for storing the history of transactions. The blockchain methodology provides an immutable record of the transactions”; ¶¶ 13-14, 23, 25, “Secure distributed ledger technologies such as blockchain, where identical and tamper-proof copies of the ledger are maintained but a number of independent parties, provide a higher level of trust than single 'trusted third party' solutions, assuring patients and providers that they will receive and can act on valid, secure, fully trusted information)
Kong disclosed maintaining a log in a storage based on a retention policy. Kong, ¶¶ 23, 33, 36-37, 39. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing an immutable long-term storage because doing so would further increase usability of Kong by using blockchain methodology for storing change log and keeping stored log unchanged and secure over time.
Kong and Curbera did not specifically disclose: 
identify when a discrepancy exists between SORs for the at least one shared identity based upon the at least one domain cache instance and the identity state change set, and automatically synchronize the current state of the at least one shared identity locally across the plurality of SORs from the at least one domain cache instance when the discrepancy does not exist, and create a data reconciliation workflow for the identity state change set when the discrepancy does exist.
Bauer teaches:
identify when a discrepancy exists between SORs for the at least one shared identity based upon the at least one domain cache instance and the identity state change set, and automatically synchronize the current state of the at least one shared identity locally across the plurality of SORs from the at least one domain cache instance when the discrepancy does not exist, and create a data reconciliation workflow for the identity state change set when the discrepancy does exist. (wherein change data is synchronized among autonomous heterogeneous databases and when there is a conflict/discrepancy in changed data the synchronization is performed after resolving the conflict: col. 1, ll. 59-64, “The database synchronizer is a general purpose system which accommodates heterogeneous computers and databases”; col. 6, ll. 39-50; col. 7, ll. 39-52, “During the synchronization process, database modifications are propagated in both directions and conflicts are detected and resolved so that data can be shared among a plurality of nodes”; col. 10, l. 34-col. 11, l. 22, “If a conflict is detected…then the server node 10 performs processing steps to resolve the conflict at step 220… If the conflict cannot be resolved in this automatic fashion, it must be resolved manually”) 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing an identify when a discrepancy exists between SORs for the at least one shared identity based upon the at least one domain cache instance and the identity state change set, and automatically synchronize the current state of the at least one shared identity locally across the plurality of SORs from the at least one domain cache instance when the discrepancy does not exist, and create a data reconciliation workflow for the identity state change set when the discrepancy does exist because doing so would further increase usability of Kong as modified by detecting a conflict in change data and resolving the conflict before synchronizing data to heterogeneous databases.

Claim 18.	Kung teaches:
A method for propagating an identity state change set about shared identities comprising: 
operating a management server in cooperation with a plurality of systems of record (SORs) operating autonomously based upon different database structures to (¶¶ 4, 6, 17, 56, data records related to tenants in a multi-tenant system and data records related to particular external service provider systems are synchronized)  
detect discrete Create-Retrieve-Update-Delete (CRUD) operations on a given SOR related to at least one shared identity to generate an identity state change set corresponding to a current state of the at least one shared identity, (¶¶ 27-28, 30, 33  change data/ discrete Create-Retrieve-Update-Delete from transactional database is captured and logged as at least one shared identity to be synchronized with at least one provider data. Note that a shared identity, based on Spec. ¶ 40, is interpreted as any unit of information to be shared with SORs)
transact the identity state change set, with associated metadata, to a distributed long-term storage as a current transaction, (¶ 23, logged changes are kept based on a retention policy and associated with a relevancy filter/metadata)
propagate the identity state change set and associated metadata to replicate the current state of the at least one shared identity as of the current transaction to at least one domain cache instance, and (¶¶ 25, 36, relevant change data is aggregated in the aggregated relevant change-data log as the current transaction related to at least one provider system and stored / at least one domain cache instance) 
synchronize the current state of the at least one shared identity across the plurality of SORs from the at least one domain cache instance. (¶ 26, the changed data/at least one shared identity is synchronized with at least one provider system)
Kong did not specifically disclose an immutable long-term storage
Curbera teaches an immutable long-term storage. (¶ 6, “the ledger storage system implements a blockchain methodology for storing the history of transactions. The blockchain methodology provides an immutable record of the transactions”; ¶¶ 13-14, 23, 25, “Secure distributed ledger technologies such as blockchain, where identical and tamper-proof copies of the ledger are maintained but a number of independent parties, provide a higher level of trust than single 'trusted third party' solutions, assuring patients and providers that they will receive and can act on valid, secure, fully trusted information)
Kong disclosed maintaining a log in a storage based on a retention policy. Kong, ¶¶ 23, 33, 36-37, 39. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing an immutable long-term storage because doing so would further increase usability of Kong by using blockchain methodology for storing change log and keeping stored log unchanged and secure over time.
Kong and Curbera did not specifically disclose: 
identify when a discrepancy exists between SORs for the at least one shared identity based upon the at least one domain cache instance and the identity state change set, and automatically synchronize the current state of the at least one shared identity locally across the plurality of SORs from the at least one domain cache instance when the discrepancy does not exist, and create a data reconciliation workflow for the identity state change set when the discrepancy does exist.
Bauer teaches:
identify when a discrepancy exists between SORs for the at least one shared identity based upon the at least one domain cache instance and the identity state change set, and automatically synchronize the current state of the at least one shared identity locally across the plurality of SORs from the at least one domain cache instance when the discrepancy does not exist, and create a data reconciliation workflow for the identity state change set when the discrepancy does exist. (wherein change data is synchronized among autonomous heterogeneous databases and when there is a conflict/discrepancy in changed data the synchronization is performed after resolving the conflict: col. 1, ll. 59-64, “The database synchronizer is a general purpose system which accommodates heterogeneous computers and databases”; col. 6, ll. 39-50; col. 7, ll. 39-52, “During the synchronization process, database modifications are propagated in both directions and conflicts are detected and resolved so that data can be shared among a plurality of nodes”; col. 10, l. 34-col. 11, l. 22, “If a conflict is detected…then the server node 10 performs processing steps to resolve the conflict at step 220… If the conflict cannot be resolved in this automatic fashion, it must be resolved manually”) 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing an identify when a discrepancy exists between SORs for the at least one shared identity based upon the at least one domain cache instance and the identity state change set, and automatically synchronize the current state of the at least one shared identity locally across the plurality of SORs from the at least one domain cache instance when the discrepancy does not exist, and create a data reconciliation workflow for the identity state change set when the discrepancy does exist because doing so would further increase usability of Kong as modified by detecting a conflict in change data and resolving the conflict before synchronizing data to heterogeneous databases.
The combination of Kung, Curbera and Bauer teach:
Claim 2.	The system of claim 1 wherein the management server is further configured to cooperate with the plurality of SORs to align divergent data points otherwise preventing the SORs from replicating the current state of the at least one shared identity. (Kung, ¶¶ 6, 26, wherein a “trigger condition may be based on time of day… may be based on the number of change-data events” indicates that all data points are accumulated until a trigger condition is satisfied otherwise the current state would not be synchronized) 
Claims 13 and 19 are rejected under the same rationale as claim 2.

Claim 3.	The system of claim 1 wherein the metadata includes instructions for repeatably recreating the current state of the at least one shared identity as of the time of the current transaction. (Kung, ¶ 23, logged changes are kept based on a retention policy and associated with a relevancy filter/metadata; ¶¶ 6, 26, wherein the “trigger condition may include a real-time trigger condition. The one or more trigger conditions may include a first trigger condition based on the number of data changes that occurred, and a second trigger condition based on a clock based time schedule” indicates that a current state of the changed data to be synchronized is repeatable)
Claims 14 and 20 are rejected under the same rationale as claim 3.

Claim 4.	The system of claim 1 wherein the identity state change set corresponds to graph-based information about the at least one shared identity. (Curbera, ¶ 25, wherein linking in “linking consents with the patient information being transacted and the entities involved in the transaction is provided” indicates that identity state corresponds to a link/graph based information)
Claims 15 and 21 are rejected under the same rationale as claim 4.

Claim 5.	The system of claim 1 wherein the management server is configured to cooperate with the given SOR to detect the discrete CRUD operations based upon an SOR adapter service process operating independently of the given SOR. (Kung, ¶¶ 27,  31, capturing change data while “there is little to no impact on the performance of the write-optimized transactional database 202, which continues to process transaction events” indicates that the process of capturing operates independently from transactional database of a given SOR)
Claims 16 and 22 are rejected under the same rationale as claim 5.

Claim 6.	The system of claim 5 wherein the SOR adapter service does not modify operational semantics or core data requirements associated with the given SOR. (Kung, ¶ 31, capturing change data while “there is little to no impact on the performance of the write-optimized transactional database 202, which continues to process transaction events” indicates that the process of capturing does not modify operational semantics or core data requirements associated with the given SOR)

Claim 7.	The system of claim 1 wherein the management server is configured to cooperate with the plurality of SORs to transact the identity change state using a dedicated, distributed transactor service process. (Kung, ¶ 23, 25, 32, 56-57, 63, the system is a distributed system and the identity state change set is provided as service via a dedicated aggregate relevant change-data processor)
Claims 17 and 23 is rejected under the same rationale as claim 7.

Claim 8.	The system of claim 7 wherein the distributed transactor service process is further configured to generate a master identity index including the at least one shared identity to be replicated across the plurality of SORs. (Kung, ¶ 27, a single data source/one shared identity can be replicated to multiple target systems/SORs)

Claim 9.	The system of claim 1 wherein the at least one domain cache instance represents a single source of truth comprising a subset of known identities relevant the plurality of SORs. (Kung, ¶ 5 wherein identifying the change-data in the transaction log that is relevant to particular external service provider systems indicates that there is a single source of truth comprising at least a subset of known identities /changed data relevant to multiple SORs) 

Claim 10.	The system of claim 1 wherein the management server is further configured to synchronize the state of the at least one shared identity via a synchronization service process. (Kung, ¶ 38, a scheduled synchronization is provided as a service)

Claim 11.	The system of claim 1 wherein the management server is configured to cooperate with the given SOR to store an immutable log in the long-term storage verified using a blockchain algorithm. (Curbera, ¶ 6, “the ledger storage system implements a blockchain methodology for storing the history of transactions”)

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been fully considered but are moot in view of the new ground of rejections as provided above.
Applicant’s arguments with respect to Kung have been considered but are not persuasive for the following reason.
Applicant argues that “in the Kung environment all of the tenants are using the same subscription-based billing services, i.e., data structure” while “SOR peers are operating autonomously based on different database structures (e.g., different and physically isolated resource stacks, which are not guaranteed to be in any way architecturally similar or running the same technology stack)”. Remarks, 12.
In response, a multi-tenant database is one SOR and a service provider database is another SOR. These two SORs are different autonomous and homogenous systems because change data from one SOR has to be transformed “to a data format and schema appropriate to its respective” SOR. See. ¶¶ 24 and 58 for example. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159